Dear Representative Park:
This is in response to your request for an opinion on the following question:
         Is action necessary by both the governing body of Jackson County and the governing body of an incorporated area in Jackson County in order for a person licensed to sell intoxicating liquor by the drink at retail for consumption on the premises to remain open during the extended hours permitted by section 311.174, RSMo?
We understand that you are concerned only about incorporated areas in Jackson County other than Kansas City.
Section 311.174, RSMo Supp. 1982, states:
              1.  Any person possessing the qualifications and meeting the requirements of this chapter, who is licensed to sell intoxicating liquor by the drink at retail for consumption on the premises in a city with a population of over four hundred thousand which is located in whole or in part within a first class county having a charter form of government or in a first class county having a charter form of government which contains all or part of a city with a population of over four hundred thousand inhabitants, may apply to the supervisor of liquor control for a special permit to remain open on all days of the week except Sunday between the hours of 1:30 a.m. to 3:00 a.m. The provisions of section 311.097 shall apply to the sale of intoxicating liquor by the drink at retail for consumption on the premises on Sunday. When the premises of such an applicant is located in a city as defined in this section, then the premises must be located in an area which has been designated as a convention trade area by the governing body of the city. When the premises of such an applicant is located in a county as defined in this section, then the premises must be located in an area which has been designated as a convention trade area by the governing body of the county.
              2.  An applicant granted a special permit under this section shall, in addition to all other fees required by this chapter, pay an additional fee of three hundred dollars a year payable at the time and in the same manner as its other license fees.
              3.  The provisions of this section allowing for extended hours of business shall not apply in any incorporated area wholly located in any first class county having a charter form of government which contains all or part of a city with a population of over four hundred thousand inhabitants until the governing body of such incorporated area shall have by ordinance or order adopted the extended hours authorized by this section.
This statute originated as part of Senate Bill No. 126, 1981 Mo. Laws 435.
It is the opinion of this office that before a person licensed to sell intoxicating liquor by the drink at retail for consumption on the premises may obtain a special permit from the Supervisor of Liquor Control for operation during the hours of 1:30 a.m. to 3:00 a.m. on all days of the week except Sunday in an incorporated area wholly located within Jackson County that is not a city with a population of over 400,000 inhabitants, the Jackson County Legislature must first designate the area as a convention trade area and the governing body of the incorporated area must by ordinance or order adopt the extended hours authorized by Section311.174, RSMo Supp. 1982.
Very truly yours,
                                  JOHN ASHCROFT Attorney General